NO. 12-10-00430-CV

                      IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JOSE B. DE LA CERDA,                         §              APPEAL FROM THE 87TH
APPELLANT

V.                                           §              JUDICIAL DISTRICT COURT

SUZAN VAUGHN,
APPELLEE                                     §              ANDERSON COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on October 12, 2010. Under
the rules of appellate procedure, the notice of appeal must be filed within thirty days after the
judgment is signed. See TEX. R. APP. P. 26.1. Appellant did not file a motion for new trial. See
TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be filed within ninety days after
judgment signed if any party timely files motion for new trial). Therefore, Appellant’s notice of
appeal was due to have been filed no later than November 11, 2010. Appellant did not file his
notice of appeal until December 15, 2010. Because Appellant’s notice of appeal was not filed on
or before November 11, 2010, it was untimely, and this court has no jurisdiction of the appeal.
       On December 29, 2010, this court notified Appellant, pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3, that his notice of appeal was untimely and there was no
timely motion for an extension of time to file the notice of appeal. Appellant was further
informed that the appeal would be dismissed unless, on or before January 13, 2011, the
information in this appeal is amended to show the jurisdiction of this court. On January 11,
2011, Appellant filed an amended notice of appeal and a motion to extend the time for filing his
notice of appeal. However, his motion is untimely, see TEX. R. APP. P. 26.3, and he has not
otherwise shown the jurisdiction of this court.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered January 12, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2